Citation Nr: 0906473	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-06 937	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability, status post meniscectomy.

2.  Entitlement to an initial rating higher than 10 percent 
for right knee instability prior to April 17, 2008, and a 
rating higher than 20 percent since.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to 
January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado - 
which, in relevant part, granted the veteran's claim for 
service connection for a right knee disability, status post 
meniscectomy, and assigned an initial 10 percent rating 
retroactively effective from February 1, 2004, the day after 
his military service ended when he returned to life as a 
civilian.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran testified at a hearing at the RO in support of 
his claim in September 2007 before the undersigned Veterans 
Law Judge, also commonly referred to as a Travel Board 
hearing.  

The Board remanded this case in January 2008 to the RO via 
the Appeals Management Center (AMC) to have the Veteran's 
right knee reexamined to reassess the severity of his 
disability.  And in September 2008, on remand, the AMC issued 
a decision also granting service connection specifically for 
instability in the right knee (that is, apart from the 
already service connected other disability, status post the 
meniscectomy).  The AMC assigned an initial, separate, 
10 percent rating for the instability retroactively effective 
from December 21, 2005, and a higher 20 percent rating as of 
April 17, 2008 (the date of the VA examination on remand).  
In the September 2008 supplemental statement of the case 
(SSOC), the AMC continued to deny an initial rating higher 
than 10 percent for the other disability affecting the right 
knee, status post meniscectomy.



So there are now two issues on appeal, whether the Veteran is 
entitled to an initial rating higher than 10 percent for his 
right knee disability, status post meniscectomy, and whether 
he also is entitled to an initial rating higher than 10 
percent for his instability - in particular, prior to April 
17, 2008, and a rating higher than 20 percent for the 
instability since.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (an increase in rating during the pendency of an 
appeal does not abrogate the appeal; rather, the Veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability 
includes degenerative arthritis, confirmed by x-rays, but the 
evidence does not show involvement of two or more joint 
groups or that he has incapacitating episodes.  

2.  The service-connected right knee disability is not 
manifested by flexion limited to 45 degrees or extension 
limited to 10 degrees.  The Veteran also does not have 
additional functional loss due to more or less movement than 
normal, weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy from disuse.  

3.  The evidence does not show the Veteran had instability in 
his right knee prior to April 17, 2008, or severe instability 
(as opposed to moderate instability) since.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the right knee disability, status post 
meniscectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2008).

2.  The criteria also are not met for an initial rating 
higher than 10 percent for the right knee instability prior 
to April 17, 2008, or for a rating higher than 20 percent 
since.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. §§ 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  


The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in November 2003.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

Here, as mentioned, in November 2003 the RO sent the Veteran 
a letter informing him of the type of evidence needed to 
substantiate his claim and of VA's duty to assist him in 
substantiating his claim under the VCAA.  The letter also 
informed him of his and VA's respective responsibilities in 
obtaining this supporting evidence, indicating VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency.  He was advised that it was ultimately his 
responsibility to send other, private medical records or to 
provide a properly executed release so that VA could request 
the records for him.  

The Board finds that the content of that pre-decisional 
letter provided the Veteran complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2005 SOC provided him with yet an additional 60 days 
to submit more evidence.  In April 2006, he returned a VCAA 
notice response form indicating that he had no further 
evidence to submit.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence he 
identified as relevant to his claim has been obtained and 
associated with the claims file for consideration in his 
appeal, including his service treatment records (STRs), 
civilian private medical records, and his VA records, 
including the reports of his VA compensation examinations 
assessing the severity of his right knee disability - the 
determinative issue.  See Caffey v. Brown, 6 Vet. App. 377 
(1994).

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record that needs to 
be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to his VCAA notices.

It equally deserves mentioning that the veteran's claim 
concerning his right knee disability initially arose in the 
context of him trying to establish his underlying entitlement 
to service connection, since granted to include the various 
components of his disability (arthritis with resulting 
limitation of motion, and instability, etc.).  In Goodwin v. 
Peake, 22 Vet. App. 128 (2008), the Court held that where, as 
here, a service connection claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess and Sanders, supra, and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD [notice of disagreement] has been filed, 
only the notice requirements for rating decisions and SOCs 
described within 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.

A post-decisional March 2006 letter informed the Veteran of 
the downstream disability rating and effective date elements 
of his claim.  He was given an opportunity to respond to this 
letter with additional evidence, including showing why he is 
entitled to a higher initial rating for his right knee 
disability, and in a March 2006 SSOC and September 2008 
rating decision and SSOC his claim was readjudicated - 
including considering any additional evidence received in 
response to that additional notice.  Therefore, there is no 
prejudice to him.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is also satisfied there was substantial compliance 
with its January 2008 remand directives, inasmuch as the 
veteran received the required medical evaluation and the 
findings contained in the report of it are sufficient to 
address all applicable rating requirements.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

Whether the Veteran is Entitled to Higher Ratings for his 
Right Knee Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.  The veteran already has what amounts to 
is a staged rating, an initial 10 percent rating for his 
right knee disability - status post the meniscectomy, 
along with a separate 10 percent initial rating for the 
instability component, and a higher 20 percent rating for the 
instability effective as of April 17, 2008.  And as will be 
explained, his rating may not be further staged because he 
has not been more disabled than this at any time since the 
effective date of his award.



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The Veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, which was 
initially evaluated as 10-percent disabling under 38 C.F.R. 
§ 4.71a, DCs 5010-5259, for traumatic arthritis and removal 
of symptomatic semilunar cartilage.  And in September 2008, 
while this case was on remand, the AMC assigned a separate 10 
percent initial rating for instability in this knee under DC 
5257 and a higher 20 percent rating for this effective as of 
April 17, 2008.

The Arthritis Component of the Right Knee Disability, 
Including the Extent it Causes Limitation of Motion

DC 5010, for arthritis due to trauma, instructs the rater to 
evaluate the disability under DC 5003 as degenerative 
arthritis.  And under DC 5003, the disability in turn is to 
be evaluated based upon the extent it causes limitation of 
motion of the affected part, which, here, is the knee, so 
determined by DCs 5260 for flexion and 5261 for extension.  
Also according to DC 5003, when limitation of motion is 
noncompensable (i.e., 0-percent disabling) under these other 
DCs, a rating of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A higher 20 percent rating is warranted where 
there is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  20 percent is the highest 
available rating under DC 5003.

Under DC 5260, a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted when flexion 
is limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 
15 degrees.  A 30 percent evaluation is warranted when 
extension is limited to 20 degrees.

The report of the Veteran's December 2003 VA joints 
examination shows he had right knee extension to 0 degrees 
(which is normal, see 38 C.F.R. § 4.71, Plate II) and flexion 
to 135 degrees (to 140 degrees is normal), with pain after 
repetitive motion.  During his more recent April 2008 VA 
joints examination, his extension again was to 0 degrees and 
his flexion was to 115 degrees.  So his range of motion far 
exceeds even the most minimum requirements for a 0 percent 
rating under DCs 5260 and 5261, much less the requirements 
for a 10 percent or higher rating.  For comparison, to 
warrant even the most minimum compensable rating of 
10 percent under DC 5260, his flexion would have to be 
limited to 45 degrees, and it clearly is not since, even 
using the lesser flexion he had during his more recent April 
2008 VA examination, it is still to 115 degrees.  Moreover, 
since he has normal extension, to 0 degrees, it, too, 
obviously does not meet the 10-degree limitation required for 
a 10 percent rating under DC 5261.

When the rating for a disability is based, at least partly, 
on the extent there is limitation of motion, such as under DC 
5260 or 5261, the Board must also consider, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  


These factors include more or less movement than normal, 
weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  See also 
38 C.F.R. § 4.59.

In testing the Veteran's right knee during the December 2003 
VA joints examination, the evaluating physician found that 
after repetitive motion the Veteran had mild medial knee 
pain, but no reduction of range of motion and 
no incoordination.  During his more recent April 2008 
examination, his flexion decreased from 115 to 110 degrees 
after repetitive motion.  He also had slight patellofemoral 
crepitus on active extension and flexion.  He had not missed 
work due to flare ups of knee pain.  He wore an unloader 
brace to protect his knee, but did not use a cane.  But even 
accepting that his flexion decreased from 115 to 110 degrees 
during that evaluation after repetitive motion, because of 
the extent of his pain and the other factors mentioned, still 
does not show he has sufficient limitation of flexion to meet 
the requirements for even the lowest possible 0 percent 
rating under DC 5260 since his flexion has to be limited to 
at most 60 degrees.  The 110 degrees of flexion that he 
demonstrated is much greater, indeed, nearly twice as much.  
So the RO assigning a 10 percent initial rating, although he 
did not have sufficient limitation of flexion, was the means 
of compensating him for his pain and the other factors 
mentioned that cause this additional functional impairment 
with prolonged use of this knee, such as with repetitive 
motion.  Clearly, though, even considering his pain, etc., 
there is no basis for assigning an even higher rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. 
App. at 206.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  Since, however, the Veteran 
has normal right knee extension, to 0 degrees, he is not 
entitled to the benefit of this special exception.

Also, since the veteran has normal right knee extension, to 0 
degrees, and at worst flexion limited to 110 degrees (when 
considering his pain, etc., after repetitive motion), his 
knee obviously is not ankylosed.  Therefore, DC 5256 does not 
apply.  Ankylosis, favorable or unfavorable, is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran has retained a great deal of measureable 
range of motion in his right knee - albeit not normal 
flexion (though, as mentioned, even that limitation does not 
warrant a rating higher than 10 percent), by definition, this 
knee is not ankylosed.

There also is no evidence of dislocated semilunar cartilage 
to warrant application of DC 5258, or involvement of the 
tibia or fibula to warrant application of DC 5262.  And since 
the highest possible rating under DC 5259 is 10 percent, for 
removal of symptomatic semilunar cartilage, there is no 
additional benefit to be had since the Veteran already has a 
10 percent rating.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if supported by 
explanation and evidence).  There is no legal authority to 
assign separate ratings under DC 5259 and 5003 (on referral 
from DC 5010 or when referring the rater to DCs 5260 and 
5261).

The Additional Instability Component of the Right Knee 
Disability

The veteran may receive separate ratings if he has arthritis 
under DC 5003 and instability under DC 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  He must, 
however, have sufficient limitation of motion from the 
arthritis, as determined by DCs 5260 and 5261 for flexion and 
extension, to at least meet the requirements for the minimum 
0 percent ratings under these codes or otherwise have painful 
motion.  VAOPGCPREC 9-98 (August 14, 1998).

The AMC already has assigned a separate 10 percent initial 
rating for the Veteran's right knee instability and, based on 
the results of his most recent VA examination, a higher 20 
percent rating for the instability effective as of April 17, 
2008, the date of that VA examination.

Under DC 5257, a 10 percent evaluation is warranted when 
there is slight recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted when there is moderate 
recurrent subluxation or lateral instability.  And a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.

The words "slight," "moderate," and "severe" as used in 
the various DCs are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

DC 5257 addresses "other" knee impairment - namely 
instability and subluxation, not limitation of motion; as a 
result, the criteria set forth in DeLuca do not apply.  
DeLuca, 8 Vet. App. at 206.  

At his December 2003 VA joints examination, the Veteran's 
drawer tests and Lachman's test were negative, indicating his 
right knee did not have instability.  Indeed, the examiner 
specifically indicated the joint was stable.

During the more recent April 2008 VA examination, the Veteran 
complained of instability.  He wore an unloader brace to 
protect his knee, but did not use a cane.  He stated that his 
knee locked up and generally felt unstable.  He walked up 
stairs more slowly, but reported his daily activities were 
otherwise unimpaired.  He denied missing work due to flare 
ups.  The evaluating physician confirmed the Veteran had 
instability in his right knee.  Specifically, his Lachman's 
test was plus two with "moderate" anterior instability in 
the right knee.  He also had a five-degree varus deformity 
and "slight" valgus instability.  There was no tenderness 
to patellar ballottement, but there was slight patellofemoral 
crepitus on active extension and flexion.  The examiner noted 
the Veteran guarded his movements and had a slightly positive 
pivot shift that was inhabited by the guarding.  

The physician's finding of moderate instability was the basis 
for the separate 20 percent rating under DC 5257, which was 
awarded in the September 2008 rating decision on remand.  
Prior to that April 2008 VA joints examination, there was no 
medical evidence indicating the Veteran had instability in 
his right knee, so no basis for assigning an initial rating 
higher than 10 percent under DC 5257 because even a rating at 
that lower level requires some (i.e., slight) indication of 
instability.  

Prior to April 17, 2008, the Veteran was not entitled to a 
compensable evaluation under DC 5257.  The December 2003 VA 
examiner specifically denied instability.  As there is no 
finding of instability until the April 17, 2008 examination, 
the Veteran is not entitled to an increased rating under DC 
5257 prior to that date.  38 C.F.R. § 4.7.  

The Veteran is not entitled to a rating higher than 20 
percent under DC 5257 from April 17, 2008, onwards because 
the evidence of record does not show severe (as opposed to 
moderate) instability.  At his September 2007 Travel Board 
hearing, the Veteran testified that he no longer ran for 
exercise and, instead, walked or rode a bicycle.  But he 
attributed this to the pain in his right knee, 
not to instability, and the pain has been considered in 
rating the arthritis component of his disability.  He also 
testified that his knee gave out twice a week if he did not 
wear his unloader brace.  But in April 2008, so several 
months after that hearing, the VA examiner described the 
instability as, at most, moderate.  And, again, while the VA 
examiner's characterization of the instability as, as most, 
moderate, is not altogether dispositive of the rating that 
should be assigned, it is nonetheless probative evidence to 
be considered in making this important determination, 
especially, as here, in the absence of any medical evidence 
to the contrary.  38 C.F.R. §§ 4.2, 4.6.  It was noted, as 
well, that the Veteran's activities of daily living were 
unaffected by the disability, with the exception of his 
ability to climb stairs at normal speed.  So, overall, the 
signs of instability present in the right knee during this 
time period are adequately reflected in the 20 percent rating 
assigned because they are at most "moderate," not 
"severe." 38 C.F.R. § 4.1.


Extraschedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  

Here, though, to the extent the veteran experiences pain with 
prolonged, repetitive use of his right knee, or instability, 
this impairment is contemplated by his current schedular 
ratings (keeping in mind he has separate ratings for his 
arthritis and resulting limitation of motion, apart from his 
instability).  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  The Board thus 
finds no reason to refer this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment - meaning above and beyond that contemplated by 
the schedular ratings assigned, suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that the preponderance of the 
evidence is against the claims for higher ratings for the 
right knee disability (both for the arthritis and instability 
components), in turn meaning the benefit-of-the-doubt rule 
does not apply and these claims must be denied.  38 C.F.R. 
§ 4.3.


ORDER

The claim for an initial rating higher than 10 percent for 
the right knee disability, status post meniscectomy, is 
denied.

The claim for an initial rating higher than 10 percent for 
the right knee instability prior to April 17, 2008, and a 
rating higher than 20 percent since, also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


